Citation Nr: 1042906	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hip disability, 
to include as secondary to a service connected low back 
disability.

2.  Entitlement to service connection for a right hip disability, 
to include as secondary to a service connected low back 
disability.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to a service connected low back 
disability.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected low 
back disability.

5.  Entitlement to service connection for a left foot disability, 
to include as secondary to a service connected low back 
disability.

6.  Entitlement to service connection for a right foot 
disability, to include as secondary to a service connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968 
and from September 1969 to October 1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on appeal.  

In April 2009, the Veteran presented testimony at a personal 
hearing conducted at the Seattle RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In July 2009, the Board remanded the matters for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2009, the Board remanded the matters on appeal for 
notice, to obtain VA records dated from July 2007 to the present, 
and to afford the Veteran VA orthopedic and neurological 
examinations.  In July 2009, he was provided with notice 
regarding how to substantiate his claims on a secondary basis.  
VA records dated from July 2007 to July 2010 were associated with 
the claims file.  Lastly, the Veteran was afforded VA 
examinations in December 2009, January 2010, and February 2010.

In December 2009, the VA examiner provided impressions of limited 
painful motion of both hips, probable OA (osteoarthritis) of the 
right hip joint, OA of both knees, past right ankle fracture, 
mild OA right ankle, OA of bilateral great toe first MTP 
(metatarsophalangeal) joints, and past industrial injury to left 
great toe.  The examiner concluded that the Veteran's right and 
left hip conditions, right and left knee conditions, and right 
and left foot conditions are not aggravated nor caused by his 
lumbar spine condition.  The Veteran gave no history of 
complaints or injuries to his right or left hips, right or left 
knees, or right or left feet while on active military service as 
a review of his service treatment records did not find entries 
for evaluation of hips, knees, or feet.  Further, the examiner 
concluded that the bilateral hip, knee, and foot conditions are 
not caused nor aggravated by the service-connected lumbar spine 
condition.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Unfortunately, the above opinions were not supported by any 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008) (noting that it is what an examiner learns from the claims 
file for use in forming the expert opinion that matters and that, 
when the Board uses facts obtained from one opinion over another, 
it is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).  Accordingly, a remand is 
necessary for a VA examiner to fully explain any conclusions 
reached regarding the relationship, if any, between the Veteran's 
service-connected low back disability and any bilateral hip, 
knee, or foot disability.

In a July 2010 rating decision, service connection for left lower 
extremity radiculopathy was granted with a 20 percent evaluation 
assigned effective from March 9, 2006.  It appears that this 
disability was granted as a result of the January 2010 VA 
examination wherein some sensory and neurologic testing was 
undertaken.  The diagnoses were multilevel neuropathy, worst S1, 
left lower extremity with no evidence of muscle weakness and not 
evidence of neurologic or muscular defect of the right lower 
extremity or the right foot.  It was specifically noted that EMG 
(electromyography) of the lower extremities for lumbar 
radiculopathy was pending.  The examiner concluded that it was as 
likely as not that the Veteran's current lumbar radiculopathy 
effecting his buttocks, hips, knees, and left foot is directly 
related to his in-service wresting incident during service.  It 
was reiterated that no other testing other than the EMG is 
indicated.  The Veteran had no neurological defect of the right 
hip, knee, foot, or buttock.

However, a February 2010 EMG report, which was administered after 
the January 2010 examination, was found to be most consistent 
with mild bilateral multilevel radiculopathy with left S1 nerve 
root most affected.  This could be due to the lumbar stenosis or 
multilevel forminal stenosis.  The Board observes that it is 
unclear whether the January 2010 VA examiner had the benefit of 
the EMG report when rendering his opinion that the Veteran had no 
neurological defect of the right hip, knee, foot, or buttock.  On 
the contrary, the EMG indicated that there was bilateral 
multilevel radiculopathy.  As noted in Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010), the Court stated that VA must ensure that 
any medical opinion is based on sufficient facts or data and it 
must be clear that the examiner has considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  Because it is 
unclear whether the VA examiner considered the impact of the 
February 2010 EMG report when rendering his opinion that the 
Veteran had no neurological defect of the right hip, knee, foot, 
or buttock, a remand is necessary for clarification.  

The Board observes that during his April 2009 hearing, the 
Veteran was asked several times whether he was contending that 
his bilateral hip, knee, and foot disabilities were directly 
related to service.  The Veteran responded that he was claiming 
service connection on a secondary basis and asserted that his 
knees started to bother him ten to fifteen years earlier and that 
his hips started really bothering him two to three years ago, and 
that his feet started bothering him in 2003.  However, in a 
September 2009 statement, the Veteran sought to clarify the 
nature of his in-service injury.  The Veteran appears to assert 
that he strained his low back, hips, and knees during service.  
The Board observes that there is no evidence in the service 
treatment records that the Veteran was diagnosed with hip or knee 
strains during service.  

The Board notes that despite the September 2009 statement, the 
Veteran primarily appears to contend that he has bilateral hip, 
knee, and foot disabilities as the result of his service-
connected low back disability.  However, the July 2009 remand 
directives did ask the examiner to comment as to whether any 
diagnosed orthopedic or neurological disability affecting the 
hips, knees, or feet is directly related to any incident of his 
military service.  In light of the Veteran's rather vague 
statement that his claimed disabilities might be directly related 
to service and because the July 2009 remand already asked for an 
opinion on a direct basis that was found to be inadequate, the 
Board concludes that on remand it should be clarified whether the 
Veteran has a bilateral hip, knee, or foot disability that is 
directly related to the rigors of his military service (crewman 
from August 1964 to August 1968 while in the Marines and airplane 
technician from September 1969 to July 1973 and photographer from 
July 1973 to October 1976 while in the Navy).  

The Board also notes that when asked during his hearing whether 
all his VA records had been obtained, the Veteran responded yes.  
The Board observes that VA records dated in 1980 to 1981, 1997, 
1999, and 2001 to the present have been associated with the 
claims file.  It also appears that the Veteran submitted what he 
believed to be relevant VA records himself until he filed his 
claim in March 2006 which prompted the RO to request VA records 
dated from 2001 to the present.  In March 2006, the Veteran 
indicated that he had received treatment from the Bremerton VA 
facility since 1998, the Seattle VA facility since 2002, and the 
American Lake VA facility since 2005.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

As previously noted, the Veteran testified that his knee 
disability began approximately ten to fifteen years earlier, 
which would place the onset in the 1994 to 1999 time frame.  A 
February 1999 VA record reflected that the Veteran reported left 
knee pain for the last two to three years, which would place the 
onset in 1996-1997.  There are no VA records dated from 1994 to 
1996 in the claims file.  In an April 2006 statement, the Veteran 
indicated that he received all his healthcare at the VA 
facilities in American Lake, Seattle, and Bremerton.  The Board 
concludes that because there is an indication that the Veteran 
has received VA treatment since approximately 1980 and there 
might be outstanding VA records since that time, a remand is 
necessary to obtain any such records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding 
VA treatment records dated from 1980 to 2001 
from the VA facilities in American Lake, 
Bremerton, and Seattle.  The RO should also 
associate any VA records dated from July 2010 
to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for bilateral hip, knee, 
and foot disabilities.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, December 2009 VA 
examination report, January 2010 VA 
examination report, and February 2010 EMG 
report, the examiner should render any 
relevant diagnoses pertaining to the claims 
for bilateral hip, knee, and foot 
disabilities.  

The examiner should state a medical opinion as 
to the likelihood (likely, unlikely, at least 
as likely as not) that any current bilateral 
foot, knee, and foot disability is causally or 
etiologically related to the rigors of his 
military service duties (crewman from August 
1964 to August 1968 while in the Marines and 
airplane technician from September 1969 to 
July 1973 and photographer from July 1973 to 
October 1976 while in the Navy) as opposed to 
its being more likely due to some other factor 
or factors.  

The examiner should also opine as to the 
relationship, if any, between the Veteran's 
service-connected low back disability and his 
claimed bilateral hip, knee, and foot 
disabilities.  To the extent possible, 
(likely, unlikely, at least as likely as not) 
the examiner should opine whether a bilateral 
hip, knee, and ankle disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected low back 
disability.

Lastly, it should be clarified whether the 
Veteran has a neurological disability of the 
right lower extremity that is directly 
related, proximately caused by, or proximately 
aggravated by his service-connected low back 
disability.  The examiner should specifically 
address the February 2010 EMG report that 
revealed mild bilateral multilevel 
radiculopathy.



(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



